Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neal Pierotti on 08 Feb 2021.

The application has been amended as follows: 

In claim 2, lines 1-2, “wherein the interchangeable element comprising a first portion and a second portion that are configured for engagement with one another, and” has been deleted.

In claim 10, line 5, “the sector” has been changed to --said one sector--; and line 6, “the sector” has been changed to --said one sector--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest a tire mold comprising: 
an interchangeable element configured for forming a section of tread of a tire molded by the mold, the interchangeable element including a first portion and a second portion configured for engagement with one another; and 
a lamelle that is removably attachable to the interchangeable element and configured for forming a sipe in the tread section;
 wherein the lamelle is rendered removably attachable to the interchangeable element by an interlocking arrangement including a projection extending from the first portion, and a receiving void defined by the second portion, the lamelle having a through aperture, such that when the lamelle is engaged to the interchangeable element the projection extends through the through aperture of the lamelle and into the receiving void of the second portion, and when the lamelle is not engaged to the interchangeable element the projection does not extend through the through aperture, as claimed in claim 1; nor wherein the lamelle when attached to the interchangeable element is located at a decouple interface between the first and second portions when the first and second portions are in engagement, such that the lamelle is attached to the first portion and is at least partially disposed into a recess in the second portion, as claimed in claim 16; nor wherein the lamelle when attached to the interchangeable element is located at a decouple interface between the first and second portion when the first and second portions are in engagement, and a mechanical fastener is configured to removably attach the first and second portions such that the fastener when engaged attaches the 
The closest prior art of record is considered to be Jenkins et al. (U.S. Patent 8,323,013, equivalent to EP 2,425,952), disclosing a tire mold including a lamelle/sipe blade (108 in Figure 6; 402 in Figures 20-21) removably attached to an interchangeable holder (106 in Figure 6) which comprises a first portion 420 and a second portion 452 (Figures 20-21), the lamelle being disposed at a decouple interface between the first and second portions, and further discloses that the lamelle 402 held by the holder portions 420, 452 is considered to be an interlocking arrangement (col. 15, lines 64-67), but Jenkins et al. do not disclose that the lamelle is attached to one portion while being disposed in a recess in the other portion, as required in claim 16, do not disclose that the first and second portions are removably attached by a fastener (Jenkins et al. explicitly disclose that “curing plate 400 or mold sector holds the blade holders 420, 452 and sipe blade 402 together”, col. 16, lines 10-12), as required in claim 17, and do not disclose the interlocking arrangement including a projection on one portion extending through a through aperture of the lamelle and into a receiving void of the other portion, as required in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744